Citation Nr: 0904590	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-35 179	)	DATE
	)
	)


THE ISSUE

Whether a June 2007 decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for a low back disability should be revised or reversed on 
the basis of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran (moving party) served on active duty from 
December 1978 to April 1985.

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a June 
2007 Board decision that denied entitlement to service 
connection for a low back disability.  The moving party moved 
the Board to find that the June 2007 decision was clearly and 
unmistakably erroneous.  A motion for review on the basis of 
CUE in prior Board decisions was received from the moving 
party in September 2007.  In July 2008, the moving party's 
representative submitted a statement in support of the 
motion.  The September 2007 written submission by the moving 
party specifically alleged CUE in the June 2007 Board 
decision.  38 C.F.R. § 20.1400(a) (2008).


FINDING OF FACT

The June 2007 Board decision that denied an appeal of 
entitlement to service connection for a low back disability 
was adequately supported by the evidence then of record and 
was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known in 
June 2007, were not before the Board in June 2007, or that 
incorrect laws or regulations were applied or that correct 
laws or regulations were not applied.


CONCLUSION OF LAW

The June 2007 decision that denied entitlement to service 
connection for a low back disability was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the June 2007 Board decision that 
denied entitlement to service connection for a low back 
disability was clearly and unmistakably erroneous.  
Specifically, the Veteran contends that the Board failed to 
consider an in-service low back injury, that the Board failed 
to review the correct service medical records, and that the 
Board relied on an inadequate VA examination in rendering its 
decision.  

The Board has the authority to revise a prior Board decision 
on the grounds of CUE.  38 U.S.C.A. § 7111.  A claim 
requesting review under this statute may be filed at any time 
after the underlying decision is made.  

Under the provisions of 38 C.F.R. § 3.105(a) (2008), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior decision involved CUE involves 
the following three-prong test:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE are:  
(1) changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  38 C.F.R. § 20.1403(a).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision 
regarding CUE must be made on the basis of the law and 
evidence at the time of the decision at issue.

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable VA file number; and, the 
date of the Board decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to re-filing.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refilling.  Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

In September 2007, the Veteran filed a motion alleging CUE in 
a June 2007 Board decision.  He asserts that the Board erred 
in concluding that his back disability was not incurred in or 
aggravated by his active service.  In this regard, he 
contends that the Board failed to consider an in-service low 
back injury sustained when he was involved in a traffic 
accident sometime in 1980 and for which he was placed on bed 
rest for 10 days.  He argues that his service medical records 
should have shown that such an accident occurred, and that 
German police reports would have documented the accident.  
Second, the Veteran contends that, in rendering its decision, 
the Board must have considered service medical records that 
were not his own, as the dates of the entrance and separation 
examinations do not correlate with his dates of active duty.  
Finally, in support of the Veteran's motion, his 
representative contends that the Board relied on an 
inadequate December 2006 VA examination, as the examiner did 
not specifically state an opinion as to whether the Veteran's 
pre-existing low back disability was aggravated by his 
service.  Based upon these arguments, the Board finds that 
the motion adequately sets forth an alleged specific error of 
fact or law in accordance with 38 C.F.R. § 20.1404(b).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's motion.

In a June 2007 decision, the Board found that the Veteran's 
low back disability (scoliosis) was a developmental anomaly, 
and that there was no competent evidence demonstrating an 
injury or aggravation in the basic pathology of the 
congenital disorder in or as a result of service.  

At the time of the June 2007 decision, the record included 
the Veteran's service medical records, which reflected that 
on October 1978 entrance examination he made no complaints of 
low back pain and did not report a back disability.  In July 
1984, the Veteran complained of a 3-day history of back pain.  
The assessment was musculoskeletal back pain.  The Veteran 
displayed normal range of motion, had negative straight leg 
testing, and displayed good heel and toe walking.  He was 
treated with Indomethacin and given a heating pad.  There are 
no further treatment records relating to mechanical back 
pain.  On November 1984 separation examination, the Veteran 
checked "no" to recurrent low back pain, but was diagnosed 
with levoscoliosis.  The circumstances of that diagnosis were 
not recorded.  Post-service clinical records included VA 
treatment records from November 2001 to October 2002, which 
were negative for complaints of back pain, and an October 
2006 VA spine examination, finding that the Veteran's current 
back abnormality, scoliosis with spondylosis of the lumbar 
spine, was not related to his service.  The Board determined 
that based on that evidence, the Veteran's back disability 
was congenital and therefore pre-existed his entry into 
service and was not aggravated or worsened as a result of his 
active service.  The claim was accordingly denied.

The laws and regulations extant at the time of the June 2007 
decision in regards to service connection have not changed as 
of the date of this opinion.  A veteran is presumed to have 
been in sound condition at his entry into active service 
except as to defects, infirmities, or disorders noted at 
service entrance or where clear and unmistakable (obvious or 
manifest) evidence showed that a disease existed prior to 
entry on to active service. Only such conditions recorded in 
an examination report are considered as "noted" at service 
entrance.  38 C.F.R. § 3.304(b) (2007).

A pre-existing disease is considered to have been aggravated 
during active service where there was an increase in 
disability during such service, unless there was a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 C.F.R. § 3.306 (2007).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).

The regulations also state that there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (2007). 

After a review of the evidence, the Board finds that the June 
2007 decision finding that the Veteran's current back 
disability was not incurred in or aggravated by service was 
adequately supported by the evidence then of record and was 
not undebatably erroneous.  The Board found that the July 
1984 incident of mechanical back pain was the only in-service 
record of a diagnosis for and treatment for a back condition.  
The first post-service clinical evidence relating to a back 
condition was the October 2006 VA spine examination, over 
twenty years after the Veteran separated from service, 
indicating a lack of continuity of treatment upon separation 
from service.  38 C.F.R. § 3.03 (b).  The Board reasoned that 
the lack of evidence of in-service back injury or trauma 
suggested that, even if the Veteran experienced a temporary 
or intermittent flare-up of his underlying condition while in 
service, there was no evidence that the Veteran's scoliosis 
had worsened as a result of his service, and therefore it 
could not have been said to have been aggravated in service.  
38 C.F.R. § 3.306. 

The Veteran argues that he did in fact injure his back in 
service and that the Board failed to consider injuries he 
sustained due to a traffic accident in 1980.  However, at the 
time of the June 2007 decision, the Veteran had not contended 
that he had been involved in a traffic accident.  The claims 
file, including the Veteran's service medical records, is 
otherwise silent as to the occurrence of a traffic accident.  
An analysis of CUE must be based on the evidence of record 
that existed at the time the decision was made.  Because the 
Veteran's current contention was not before the Board in June 
2007, and there was no evidence of record demonstrating that 
the Veteran was involved in a traffic accident while in 
service, that new evidence cannot have bearing on his claim 
of CUE in the June 2007 Board decision.  38 C.F.R. 
§ 20.1403(b)(1).  The Veteran also argues that German police 
records would demonstrate the occurrence of the traffic 
accident.  However, even if the Board had knowledge of the 
Veteran's current contentions in June 2007, the failure to 
develop the Veteran's claim in this regard amounts to failure 
in the duty to assist and cannot give rise to CUE; nor does 
it result in grave procedural error so as to vitiate the 
finality of a prior, final decision.  Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).  

The Veteran asserts that at the time the June 2007 decision 
was rendered, the Board relied on incomplete or possibly 
incorrect service medical records because they did not state 
the correct dates of his entrance and separation 
examinations.  He asserts that the failure to obtain his 
complete and correct service records prior to rendering a 
decision constituted grave procedural error so as to vitiate 
the finality of the June 2007 decision.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  The record, however, reflects 
that all of the Veteran's service medical records were 
conveyed by the National Personnel Records Center to the 
Nashville, Tennessee Regional Office in August 2003 and 
associated with the Veteran's claims file.  There is no 
evidence in this case that these records differed than those 
before the Board in June 2007 to rebut a presumption of 
regularity.  Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) 
(the "presumption of regularity" applies to the official acts 
of public officers, and in the absence of clear evidence to 
the contrary, it must be presumed that they have properly 
discharged their official duties); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).   The Veteran's service medical records 
reflect that his entrance examination was conducted in 
October 1978, two months before his period of active duty 
began, and his separation examination was conducted in 
November 1984, approximately 5 months before he separated 
from active duty.  That these dates do not correlate with the 
exact periods of entrance and separation from active duty 
does not bear weight on their authenticity.  Because the 
record clearly demonstrates the chain of custody of the 
Veteran's records, the Board finds that there was in this 
case no procedural error so as to vitiate the finality of the 
June 2007 decision.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  

The Veteran next contends that the Board relied on an 
inadequate VA examination in rendering its decision because 
the examiner did not specifically opine as to whether the 
Veteran's current back disability was aggravated by his 
service.  At the time of the October 2006 examination, the 
Veteran reported that he did not remember a specific date or 
injury that related to the onset of his back pain, but that 
he had experienced back pain while on active duty.  The 
Veteran denied a history of trauma to the spine.  X-ray 
examination revealed spondylosis of the lumbar spine with 
narrowed disc space at L5-S1, which was interpreted as a 
minor abnormality.  He was also found to have scoliosis.  
Based on physical examination and review of the record, the 
examiner opined that the Veteran's current back disability 
was less likely as not related to the July 1984 diagnosis of 
and treatment for mechanical back pain.  The examiner opined 
that Veteran's scoliosis was a congenital condition that was 
less likely as not caused by or related to his military 
service.  

While the October 2006 VA examiner did not explicitly 
indicate that he considered the theory of aggravation, the 
Veteran's argument that the October 2006 VA examination was 
inadequate must also fail because an inadequate examination 
amounts to nothing more than a breach of the duty to assist.  
As stated above, a failure in the duty to assist cannot give 
rise to CUE.  Thus, even if the examination was inadequate, 
because a failure in the duty to assist cannot give rise to 
CUE nor result in grave procedural error so as to vitiate the 
finality of a prior, final decision, such alleged inadequacy 
cannot serve as a basis for a finding of CUE.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

Even though the examiner did not explicitly address the 
question of aggravation, the June 2007 Board decision 
discussed in detail the principles of aggravation of a pre-
service disability in relation to the Veteran's claim.  The 
Board found the case to be unusual in that the Veteran had 
routinely denied any back pain or a back condition upon 
entering service and on routine examinations, but was found 
to have levoscoliosis, perhaps by an incidental X-ray, on 
separation examination in November 1984.  The Board found 
that, despite the diagnosis of levoscoliosis in service, 
there was a lack of probative evidence to suggest that the 
Veteran's current back problems were related to his service.  
Based on the evidence of record, including the veteran's 
service medical records, post-service treatment records, and 
the October 2006 VA examination, the Board was able to 
determine that the weight of the evidence was against the 
Veteran's claim that his current back disability, scoliosis 
with spondylosis of the lumbar spine, was aggravated by his 
service.  The claim for CUE in the June 2007 decision 
essentially seeks to have the Board reweigh the evidence.  
However, at the time of the decision, the Board considered 
the Veteran's claims file in its entirety.  The current CUE 
claim would have the Board reweigh that evidence and arrive 
at a different conclusion.  However, a CUE claim cannot 
succeed unless the error compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40 (1993).  The present case does not compel that 
conclusion.

In sum, the Board finds that the June 2007 Board decision 
which concluded that the Veteran's low back disability was a 
developmental or congenital anomaly which was not aggravated 
or worsened while in service, was adequately supported by the 
evidence then of record and that decision's application of 
the laws and regulations was not clearly and unmistakably 
erroneous.  

Accordingly, the Board finds that the June 2007 decision to 
deny the appeal for service connection for a back disability 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400-20.1411.  Consequently, the 
motion for reversal or revision of the June 2007 Board 
decision denying entitlement to service connection for a back 
disability on the grounds of CUE must be denied.

The notice and duty to assist provisions of the law and 
regulations are not applicable to CUE claims and motions.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, 
discussion of those provisions in this case is not required.  
38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2008). 


ORDER

The motion for revision of the June 2007 Board decision 
denying an appeal of entitlement to service connection for a 
low back disability on the grounds of CUE is denied.


                        
___________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



